internal_revenue_service number release date index number ------------------------------------------------------ --------------------------- ------------------------------- ----------------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact --------------------------- id no --------------- ----------------- telephone number --------------------- refer reply to cc ita b05 plr-126552-10 date date legend taxpayer state n partnership partnership b c tax_year property agency x years y years z years building year year advisor dear ---- ---------------------------------------------------- ------------- ------------------------------------------------------------------------- -------------------------------------------------------------- ---------------------------------------------- -------------------------------------------------- -------------------- ------------------------------------------------------------------------------------- ------------------------------------------------------- ----------------------------------------------------------------- ------------ -------------- -------------- ---------------- ------- ------- ---------------------------------------- this is in response to your letter of date requesting an extension of time under sec_301_9100-1 and sec_301_9100-3 of the regulations on procedure and administration to file an election under sec_168 of the internal_revenue_code the election the material information submitted for consideration is summarized below plr-126552-10 facts taxpayer is a corporation incorporated in state n taxpayer is a calendar_year taxpayer using the accrual_method of accounting taxpayer is a wholly-owned subsidiary of b which is a non-profit corporation that is a tax-exempt_entity under sec_501 taxpayer was created by b to serve as general_partner in partnership and partnership partnership is a state n limited_partnership that is owned by the dollar_figure general_partner taxpayer and the dollar_figure limited_partner c partnership is a calendar_year taxpayer using the accrual_method of accounting partnership was formed to acquire a leasehold interest in the rehabilitated building leased by partnership and to operate building on a day-to-day basis in order to obtain long term appreciation cash income and return_of_capital partnership is a state n limited_partnership owned by the general_partner taxpayer and the limited_partner partnership partnership was formed to sublease building from b to develop maintain improve and manage building and to further sublease building to partnership property was closed by the united_states navy agency and an independent third party then entered into a disposition and development agreement dda to redevelop property as a civic arts and cultural district in b was established to raise the funds to finance renovation of the buildings in property and to create and operate a new cultural community the buildings serve students families artists scientists and entrepreneurs b determined that project was placed on the national register of historic places the independent third party assigned a portion of its rights and obligations under the dda to b under the dda agency agreed to lease the land and buildings in property to b for a period of x years beginning on october year during year b applied to the national park service tax nps incentive program to certify that building contributes to the significance of property and therefore is a certified_historic_structure for purposes of the rehabilitation tax_credit htc part approval of building as a certified_historic_structure and final approval of the rehabilitation of building by nps is pending in december year b began discussions with advisor to determine how the htc could be used to make the redevelopment economically feasible the parties decided upon a two-tiered lease structure resulting in the creation of the above entities on february year b executed a sublease of the land and buildings in property to partnership for a period of approximately y years beginning on that date on the same day partnership executed a sublease with partnership as landlord for a plr-126552-10 term of approximately z years on a net_lease basis this second sublease also begins on february year and permits partnership as landlord to make an election under sec_50d of the code to pass rehabilitation tax_credits through to partnership in order to claim the htc the property cannot be tax-exempt_use_property in the case of property leased by a partnership with tax-exempt partners the portion of the property treated as tax-exempt_use_property is the tax-exempt partner’s highest proportionate share of any item_of_income or gain see sec_168 of the code since taxpayer is a wholly-owned subsidiary of b taxpayer is a tax-exempt_controlled_entity within the meaning of sec_168 however taxpayer may elect under sec_168 to not be treated as a tax-exempt_controlled_entity for purposes of sec_168 and h your submission represents that the need to file this election was discussed and anticipated by advisor and b moreover all parties to the transaction agreed to memorialize the requirement that taxpayer file the sec_168 election in its partnership_agreement the election was necessary so that the alternate depreciation system under sec_168 would not be applied to the property and any rehabilitation_expenditures would give rise to the htc in december year taxpayer’s chief financial officer cfo contacted an accounting firm to discuss tax and audit work for this transaction which included the tax_return for taxpayer your submission states that both parties were fully aware of the need to file the sec_168 election as required by the code and regulations for the taxpayer’s initial taxable_year ending december year the following january the accounting firm e-mailed taxpayer with its proposed fees for audit and tax work on this transaction the accounting firm’s e-mail did not include a list of the entities for which tax returns would be prepared and the cfo assumed they were the same entities that were listed in a previous e-mail however the accounting firm did not receive signed engagement letters for the tax and audit work for the taxpayer or any of the other entities in this transaction prior to the filing dates in march the accounting firm e-mailed the cfo that the time for filing the tax returns for various entities had been extended the e-mail included proof of federal electronic_filing acceptance for those entities but did not reference the taxpayer or any of the other entities in this transaction as one of the corporate tax returns being extended that same month the cfo was notified that his father suffered a severe stroke the cfo immediately left the office for the hospital the cfo did not return to his office but continued to access his office e-mail via pda and saw the message regarding the tax you represent that the amended and restated limited_partnership agreement for partnership was executed on february year and that it admitted c as the new limited_partner the original limited_partner b withdrew section dollar_figure of that agreement provides if any partner or constituent member is a non-profit entity the general_partner shall make the elections provided for under sec_168 of the code section dollar_figure - accountants-- states the first tax_return of the landlord that reflects the tax_credits shall be reviewed by the accountants to verify that the pass-through election under code sec_50 with respect to the tax_credits required under the master lease has been made plr-126552-10 extensions in his distraught state the cfo failed to notice that the extension for taxpayer was inadvertently omitted from those that were to be electronically filed by the march 15th due_date cfo’s father passed away and the cfo did not return to the office until three days after the due_date for taxpayer’s extension cfo was still under the impression that all extensions had been filed in a timely manner and did not discover that the taxpayer’s had been omitted until several weeks after the due_date accordingly taxpayer has not filed an income_tax return and is not under an extension the taxpayer is seeking relief under sec_301_9100-1 and sec_301_9100-3 for failure to make a timely election law and analysis sec_168 provides that for purposes of sec_168 if any property which is not tax-exempt_use_property is owned by a partnership which has both a tax-exempt_entity and a person who is not a tax-exempt_entity as partners and any allocation to the tax-exempt_entity of partnership items is not a qualified_allocation then an amount equal to such tax-exempt entity's proportionate share of such property shall be treated as tax-exempt_use_property sec_168 provides that for purposes of sec_168 any tax-exempt_controlled_entity shall be treated as a tax-exempt_entity sec_168 provides that for purposes of sec_168 a tax-exempt_controlled_entity may elect not to be treated as a tax-exempt_entity such an election election is irrevocable and will bind all tax-exempt entities holding an interest in the tax-exempt_controlled_entity sec_301_9100-7t requires elections under sec_168 to be made by the due_date of the tax_return for the first taxable_year for which the election is to be effective therefore the election is a regulatory election under sec_301_9100-1 under sec_301_9100-1 and sec_301_9100-3 the commissioner has discretion to grant a reasonable extension of time to make a regulatory election under all subtitles of the internal_revenue_code except subtitles e g h and i provided the taxpayer demonstrates to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government based on the facts and information submitted and representations made we conclude that taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government accordingly the requirements of the regulations for granting relief in this case have been satisfied and we grant an extension plr-126552-10 of time until days from the date_of_issuance of this letter for taxpayer to file the election taxpayer must file a federal_income_tax return for its tax_year ending on date and attach thereto the election and information set forth in sec_301_9100-7t taxpayer should also attach a copy of this letter to the return in addition pursuant to sec_301_9100-7t a copy of the election statement should also be attached to the federal_income_tax returns of each of the tax-exempt shareholders or beneficiaries of taxpayer except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-126552-10 a copy of this letter must be attached to any income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely william a jackson branch chief branch office_of_chief_counsel income_tax accounting enclosure copy for sec_6110 purposes
